EXHIBIT 10.4

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of
May 13, 2009, by and between THE CORNWALL GROUP, INC., a Florida corporation,
FORESTVILLE CORPORATION, a Florida corporation, VANGUARD SECURITY, INC., a
Florida corporation, VANGUARD SECURITY OF BROWARD COUNTY, INC., a Florida
corporation, ON GUARD SECURITY AND INVESTIGATIONS, INC., a Florida corporation,
AND ARMOR SECURITY, INC., a Florida corporation (collectively, “Assignors”), and
U.S. SECURITY ASSOCIATES, INC., a Delaware corporation (“Assignee”).

W  I  T  N E  S  S  E  T  H :

Assignors and Assignee have entered into that certain Asset Purchase Agreement
dated as of the date hereof (the “Asset Purchase Agreement”), pursuant to which
Assignee has agreed to purchase certain of Assignors’ assets. As a condition to
such purchase, Assignors have agreed to assign to Assignee, and Assignee has
agreed to accept and assume, the contracts, obligations, agreements and
liabilities of Assignors listed on Attachment A to this Agreement (all such
items are hereinafter collectively referred to as the “Assumed Liabilities”).
All capitalized terms used herein shall have the meanings assigned to them in
the Asset Purchase Agreement, unless they are specifically otherwise defined
herein.

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Assignment and Assumption. Assignors hereby sell, assign, and transfer to
Assignee all of Assignors’ right, title and interest in, to and under the
Assumed Liabilities. Assignee hereby accepts the foregoing sale, assignment and
transfer and assumes and agrees to observe and perform all of the duties,
obligation, terms, provisions and covenants, and to pay and discharge all of the
obligations of Assignors to be observed, performed, paid or discharged from and
after the Closing Date under or pursuant to the Assumed Liabilities.

2. Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. This
Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the State of Georgia.
As used herein, when appropriate in the context and under the circumstances, the
singular shall include the plural, and the plural shall include the singular.
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of such counterparts together constitute one and
the same instrument.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have, by their duly authorized
representatives, executed this instrument as of the day and year first above
written.

 

ASSIGNORS: THE CORNWALL GROUP, INC. By:   /s/ Nicolas Chater  

Name: Nicolas Chater

Title: Vice President

 

FORESTVILLE CORPORATION By:   /s/ Nicolas Chater  

Name: Nicolas Chater

Title: Vice President

 

VANGUARD SECURITY, INC. By:   /s/ Nicolas Chater  

Name: Nicolas Chater

Title: Vice President

 

VANGUARD SECURITY OF BROWARD COUNTY, INC. By:   /s/ Nicolas Chater  

Name: Nicolas Chater

Title: Vice President

 

ON GUARD SECURITY AND INVESTIGATIONS, INC. By:   /s/ Nicolas Chater  

Name: Nicolas Chater

Title: Vice President

 

ARMOR SECURITY, INC. By:   /s/ Nicolas Chater  

Name: Nicolas Chater

Title: Vice President



--------------------------------------------------------------------------------

ASSIGNEE: U.S. SECURITY ASSOCIATES, INC. By:   /s/ Kenneth W. Oringer  

Kenneth W. Oringer

Executive Vice President



--------------------------------------------------------------------------------

ATTACHMENT A

ASSUMED LIABILITIES

“Assumed Liabilities” shall mean and include only Liabilities to be paid or
performed for or with respect to periods from and after the Closing Date under
or pursuant to those certain Contracts of a Seller (including leases and
Customer Contracts) specifically listed on Schedule AL hereto and validly
assigned to Buyer pursuant to this Agreement; provided, however, that Assumed
Liabilities shall not include any Liabilities resulting from any default by a
Seller prior to the Closing Date under or with respect to any of such Contracts.

Each capitalized term used in this Attachment has the same meaning as set forth
in the Asset Purchase Agreement.

*   *   *   *   *